COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                     §
  IN RE:                                                              No. 08-21-00001-CV
                                                     §
  WINDSTAR TRUCKING, LLC,                                       AN ORIGINAL PROCEEDING
                                                     §
                   RELATOR.                                            IN MANDAMUS
                                                     §


                                          JUDGMENT

        The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Ruben Morales, Judge of the County Court at Law No. 7 of El Paso County, Texas,

and concludes that Relator’s petition for writ of mandamus should be granted. We therefore grant

the petition for writ of mandamus and direct the trial court to vacate its order setting aside its denial

of appellant’s designation of a responsible third party and grant leave for that designation, in

accordance with the opinion of this Court. This decision shall be certified below for observance.

        IT IS SO ORDERED THIS 26TH DAY OF AUGUST, 2022.



                                                JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.